Citation Nr: 1620156	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's left knee strain or partial tear of the anterior cruciate ligament (ACL), strain of medial meniscus, focal tear of free edge of lateral meniscus, and arthritis, from 40 percent to 10 percent effective as of March 12, 2015, was proper.

2.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to September 27, 2011, and in excess of 40 percent for the period on and after that date, for left knee strain or partial tear of the ACL, strain of medial meniscus, focal tear of free edge of lateral meniscus, and arthritis.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to a rating in excess of 20 percent for right shoulder acromioclavicular (AC) separation with impingement syndrome and arthritis (dominant) and tears of the right biceps, labrum, and infraspinatus/supraspinatus, to include separate compensable ratings under 38 C.F.R. § 4.73, Diagnostic Codes 5304 and 5305.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1974 to July 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Milwaukee, Wisconsin, Regional Office (RO), which granted service connection for left knee strain or partial tear of ACL, strain of medial meniscus, and focal tear of free edge of lateral meniscus, effective February 12, 2010, rated 10 percent. In a September 2011 decision, the RO denied service connection for headaches.

In April 2012, the Veteran was granted an increase to 20 percent for his right shoulder AC separation with impingement syndrome and arthritis, effective December 14, 2011. In July 2013, the Veteran's left knee disability was recharacterized as left knee strain or partial tear of ACL, strain of medial meniscus, focal tear of free edge of lateral meniscus, and arthritis, and was granted a 40 percent rating effective September 27, 2011. The July 2013 decision also granted an earlier effective date of April 18, 2011, for the 20 percent right shoulder rating. In September 2014, the RO proposed reducing the rating for the Veteran's left knee disability to 10 percent; in a November 2014 decision, the reduction was effectuated effective March 1, 2015. In a March 2015 decision, the Veteran's right shoulder disability was recharacterized as right shoulder AC separation with impingement syndrome and arthritis (dominant) and tears of the right biceps, labrum, and infraspinatus/supraspinatus, effective October 9, 2014, and the 20 percent rating was continued.

In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of (1) entitlement to a disability evaluation in excess of 10 percent for the period prior to September 27, 2011, and in excess of 40 percent for the period on and after that date for left knee strain or partial tear of the ACL, strain of medial meniscus, focal tear of free edge of lateral meniscus, and arthritis and (2) entitlement to a rating in excess of 20 percent for right shoulder AC separation with impingement syndrome and arthritis (dominant) and tears of the right biceps, labrum, and infraspinatus/supraspinatus, to include compensable ratings under 38 C.F.R. § 4.73, Diagnostic Codes 5304 and 5305, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record at the time of the November 2014 reduction action did not establish material improvement of the Veteran's left knee disability.

2.  A headache disorder did not originate during active service.  





CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's left knee disability from 40 percent to 10 percent effective as of March 1, 2015, was improper. 38 C.F.R. § 3.344 (2015).

2.  The criteria to establish service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2010 notice which informed him of the evidence generally needed to support a claim for entitlement to service connection for headaches; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2010 notice was issued to the Veteran prior to the September 2011 rating decision from which the instant appeal arises. The Veteran was also issued a notification in September 2014 as to the proposed reduction of the rating for his left knee disability. The notice provided information as to how the RO made its decision, what evidence he could submit, how to obtain a hearing on the matter, and how to obtain representation. The September 2014 notification was issued to the Veteran prior to the November 2014 reduction.

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of service connection for headaches, and the reduction in benefits for the left knee disability, have been met.

II.  Reduction of the Evaluation for the Veteran's Left Knee Disability

The report of a September 2011 VA knee and lower leg examination states that the Veteran was diagnosed with left knee strain/partial tear of the ACL, strain of the medial meniscus, lateral meniscus tear, and degenerative joint disease (DJD), manifested by a limitation of flexion to 70 degrees with pain and limitation of extension to 20 degrees with pain. In July 2013, the RO increased the rating for the Veteran's left knee disability to 40 percent and effectuated the award as of September 27, 2011.

The report of an August 2014 VA knee and lower leg examination conveys that the Veteran complained of constant left knee pain, including daily flare-ups lasting up to an hour. He wore a knee brace daily and stated that he was unable to work in his occupation of a landscaper because the kneeling, squatting, and weight-bearing involved caused him frequent severe left knee pain flare-ups. On examination, the Veteran exhibited left knee flexion limited to 110 degrees with pain and left knee extension to 0 degrees with no pain. The examiner stated that the Veteran used a knee brace regularly and a cane occasionally for the left knee and that the Veteran's knee condition impacted his ability to work because he could not perform tasks involving weight bearing for more than 45 minutes, could not kneel, squat, or climb stairs or ladders. The examiner concluded that "[w]ith limited and painful motion it is at least as likely as not that pain, weakness, fatigability or incoordination could significantly limit [the Veteran's] functional ability [during a] flare up or when the left knee is used repeatedly over a period of time . . . ."

In November 2014, the RO reduced the rating for the Veteran's left knee disability from 40 percent to 10 percent and effectuated the reduction as of March 1, 2015. The RO clarified that:  the evaluation of the Veteran's left knee disability was being reduced because an "improvement was shown;" that although "[t]he evidence shows limitation of motion . . . findings do not support an evaluation in excess of 10 percent;" and the 10 percent rating was "effective March 1, 2015, the first of the month following 60 days after final notification."

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The August 2014 VA examination findings neither reflect that a sustained improvement in the Veteran's left knee disability had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work." As noted above, at the time of the August 2014 VA examination, the Veteran reported daily pain flare-ups and limitation of his ability to both ambulate and to perform his duties as a landscaper. The VA examiner reported that the Veteran could not perform tasks involving weight bearing for more than 45 minutes, could not kneel, squat, or climb stairs or ladders. The RO did not specifically identify any sustained improvement of the Veteran's left knee disability. Indeed, the RO noted only that the Veteran did not currently meet the criteria for a rating in excess of 10 percent under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a. This is the defect identified by the Court in Brown.

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's left knee disability from 40 percent to 10 percent effective as of March 1, 2015, was improper. 38 C.F.R. § 3.344(c).

III.  Service Connection for a Headache Disorder

The Veteran contends that service connection is warranted for a headache disorder because he first experienced headaches in service as a result of noise exposure and he has continued to have them since that time.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service treatment records document that the Veteran was seen and treated for headaches in November 1975. In a June 1976 report of medical history, he indicated that he had frequent or severe headaches. The examiner noted that they were tension headaches.

An August 2010 VA physical therapy note states that the Veteran had been unable to exercise recently due to migraines. A September 2010 VA treatment record states that the Veteran stated that the migraine medication he had been prescribed was helping to resolve his headaches. The problem list associated with that record conveys that the Veteran had a diagnosis of cluster headache syndrome, unspecified; migraine headache. An April 2011 VA treatment record states that the Veteran was seen in the emergency medical department for right ear pain that sometimes overlaps with migraine headaches.

In June 2011, the Veteran was afforded a VA neurological disorders examination for his headache disorder. He reported an onset of his headaches in 1974 or 1975, initially occurring every one to two weeks. He reported headache symptoms manifested by a pounding, nausea, and some visual symptoms. He stated that the frequency of his headaches had increased over the prior three years and were now occurring two to three times per week. The examiner noted that the Veteran takes multiple medications with no significant benefit in his headaches. The examiner stated that it was unclear whether the Veteran was experiencing migraine headaches given the timing of his visual symptoms. The examiner opined that it was less likely as not that the Veteran's headaches were related to service, as they increased in frequency just recently, many years after service, and because there was no evidence linking noise exposure to the onset of migraine headaches, particularly in the absence of trauma to the head or neck. 

In November 2011, the Veteran was afforded a VA headaches examination. The Veteran reported that, more recently, his headache pain sometimes began as an intense pressure in his neck and that the pain was dull. He reported taking prescribed medication and going into a dark room which had helped control his headaches. He was diagnosed with headaches, nonspecific, and the examiner indicated that the Veteran did not have migraine headache symptoms. The examiner opined that the Veteran's headaches were less likely as not related to service because VA treatment records did not indicate treatment for headaches until August 2010, and because the Veteran was in an automobile accident in 2003, at which time he reported neck pain and headaches.

A September 2012 VA physical therapy note states that the Veteran was seen and treated for complaints of headaches and right shoulder pain.

Although the Veteran has a current diagnosis of a headache disorder and received treatment in-service for headaches, there is no evidence that his current headache disorder is related to service. Indeed, the reports of both the July and November 2011 VA examinations stated that the Veteran's headaches were less likely as not related to service.

Because the preponderance of the evidence is against the Veteran's claim for service connection for a headache disorder, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) (2015). Thus, the claim is denied.


ORDER

The reduction of the evaluation for the Veteran's left knee strain or partial tear of the ACL, strain of medial meniscus, focal tear of free edge of lateral meniscus, and arthritis, from 40 percent to 10 percent effective as of March 12, 2015, was improper.

Service connection for a headache disorder is denied.


REMAND

Remand is necessary in light of the Board's above determination that the rating reduction for the Veteran's left knee disability was improper. Remand is also necessary to complete development related to the Veteran's right shoulder disability.

The case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left knee and right shoulder disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA. This includes the records from the acupuncturist currently treating the Veteran's right shoulder disability and the records from the Veteran's reported emergency medical department visit following a fall in late 2015. Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for left knee and right shoulder disabilities.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his left knee disability.

The examiner's attention is drawn to the following:
*June 2010, September 2011, December 2011, and August 2014 VA examinations and opinions.

*VA treatment records discussing the Veteran's left knee disability. 
--VBMS entries: 
3/1/2010, p. 1-3 
5/8/2010, p. 1-8 
6/22/2010, p. 1-6, 8, 11-17 
10/1/2010, p. 7-10 
5/3/2011 p. 1-9 
9/30/2011 (second document) p. 7. 
--VVA entries: 
10/30/2012 p. 18-33, 39, 41 
11/25/2014 p. 2-3, 8-10, 12-14, 18-20
3/9/2015 p. 3-4, 11, 16, 21, 26-27

*June 2010 emergency department discharge instructions diagnosing left knee meniscal disease.

*September 2010 Report of General Information stating that the Veteran reported receiving cortisone shots to his knee and that he was contemplating surgery.

*November 2014 written statement from the Veteran's spouse, who is a nurse at the local VA hospital, discussing his knee disability.

*January 2016 hearing where the Veteran testified under oath that his knee gave out causing him to fall and that his range of motion has recently decreased.

4.  Readjudicate the issue of entitlement to a disability evaluation in excess of 10 percent for the period prior to September 27, 2011, and in excess of 40 percent for the period on and after that date for left knee strain or partial tear of the ACL, strain of medial meniscus, focal tear of free edge of lateral meniscus, and arthritis. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his current right shoulder disability.


The examiner's attention is drawn to the following:

*July 2011, January 2012, December 2012, and February 2015 VA examinations.

*VA treatment records discussing the Veteran's right shoulder disability. 
--VBMS entries: 
10/1/2010 p. 1-3 
5/3/2011 p. 1-9, 14-16
9/30/2011 p.1-3 
9/30/2011 (second document) p. 7-17
8/12/2014 p. 4-5
--VVA entries: 
1/17/2012 p. 4-9, 17-18
4/20/2012 p. 1-7 
6/4/2012 p. 1-8
8/21/2012 p. 1-15
10/30/2012 1-2, 5-14, 35-39
7/3/2013 p. 1-7
4/29/13 p. 1, 23-24, 30, 32-33, 37-40, 43-45, 48, 52, 54, 58-59, 75-80, 98, 102
11/25/2014 2-3, 5, 8-15, 18-20, 39-40
12/23/2014 p. 1-2, 7, 12-18 
3/9/2015 p. 1-17, 19-27

*January 2016 hearing where the Veteran testified under oath that his right shoulder is so bad that his right arm is essentially useless.

6.  Readjudicate the issue of entitlement to a rating in excess of 20 percent for right shoulder AC separation with impingement syndrome and arthritis (dominant) and tears of the right biceps, labrum, and infraspinatus/supraspinatus, with express consideration of the applicability of 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.68, and 4.73, Diagnostic Codes 5304 and 5305. If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


